DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in “when the lock mechanism is assembled and in a locked state”, it is unclear what structurally and functionally constitutes an assembled state and a locked state in the context of the claim language. 
In claim 1, in “and removably engaged with the locking bar…”, perhaps this should be changed to –and the locking bar engagement element being removably engaged with the locking bar…--, for clarity.
In claim 1, in “the securing device locks the first… the modular device” it is unclear how, in what way, and by what means such a function is achieved in the context of the claim language.  Further, it is unclear in the context of the claim language what structurally constitutes the securing device.
In claim 2, it is unclear in the context of the claim language what structural and/or function is severed by the swing-arm.  Further, it is unclear what the intended swinging function of the swing-arm is relative to, and how it is fixedly coupled to the locking bar engagement element and also swingable. 
The intended structural and/or functional purpose of claim 3 is unclear in the context of the claim language. 
The same or similar types of 112 issues are present throughout the remaining claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675